& WwW WN

sa DN

10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-01638-RAJ Document 14 Filed 10/17/19 Page 1 of 4

Honorable Richard A. Jones

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ERIC MILLER, an individual; and
VIDBOTZ, LLC, a Washington limited
liability company,

Plaintiffs,

Vv.

DEVIN NORRIS, an individual; and JUNE
BUG LABS, LLC, a Delaware limited liability
company,

Defendants.

 

 

 

No. 2:19-cv-01638-RAJ

STIPULATION AND f2#R@POSED] ORDER
EXTENDING TIME FOR RESPONSIVE

PLEADING

Noted for Consideration:
October 17, 2019

STIPULATION

The parties, by and through their attorneys of record, stipulate to entry of the proposed

Order set forth below, extending the time for Devin Norris and June Bug Labs, LLC

(“Defendants”) to respond to Plaintiffs’ Emergency Motion for a Temporary Restraining Order

(“TRO Motion”). In support of this request, the parties represent the following to the Court:

1, Plaintiffs Eric Miller and Vidbotz, LLC (“Plaintiffs”) filed their Complaint in

this action on October 14, 2019 (Dkt #1), and then filed an Emergency Motion for Temporary

Restraining Order on October 15, 2019. Dkt. #3. Defendants notified this Court of their intent

to file an Opposition to Plaintiffs’ TRO Motion on October 16, 2019. Dkt. #11.

STIPULATION AND [PROPOSED] ORDER EXTENDING TIME
FOR RESPONSIVE PLEADING (2:19-cv-01638-RAJ) - 1

BAILEY DUQUETTE
500 UNION STREET, SUITE 800
SEATTLE, WASHINGTON 98101
T: 206.617.7029 F 866.233.5869
Ww WN

Oo Co ~TI ND WN

11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01638-RAJ Document 14 Filed 10/17/19 Page 2 of 4

2. Local Rule 65(b)(5) provides that, unless the Court orders otherwise,
Defendants’ Opposition to Plaintiffs’ TRO motion would be due within 48 hours after the
motion is served. Moreover, Federal Rule of Civil Procedure 12(a)(1)(A) makes Defendants’
responsive pleading due within 21 days after being served with the Summons and Complaint.

3. Defendants’ undersigned counsel has agreed on behalf of the Defendants to
accept service of the Complaint and TRO Motion. However, because of professional
commitments, Defendants’ counsel requested that Plaintiffs’ counsel stipulate to allow
Defendants additional time to file their Opposition to the TRO Motion and, in the interest of
efficiency, allow the responsive pleading to be filed after the Court rules on the TRO Motion.
Plaintiffs’ counsel has no objection to these requests. For avoidance of doubt, Defendants do
not waive and hereby preserve all defenses under Rule 12.

4, Based on the foregoing, and subject to the Court’s approval, the parties have
agreed to the following briefing schedule: (a) Defendants will file their Opposition to
Plaintiffs’ TRO Motion on or before Thursday, October 24, 2019; and (b) Defendants will file
their responsive pleading to the Complaint no later than seven (7) days from entry of the
Court’s Order on Plaintiffs’ TRO Motion. The parties are separately conferring about a date
for a hearing on the TRO Motion.

ORDER

IT IS SO ORDERED.

The parties shall adhere to the briefing schedule set forth above.

| 43
DATED this _| q day of , 2019.

Qh bNu

RICHARD A. JONES Y
United States District Court Judge

STIPULATION AND [PROPOSED] ORDER EXTENDING TIME BAILEY DUQUETTE
FOR RESPONSIVE PLEADING (2:19-cv-01638-RAJ) - 2 500 UNION STREET. SUITE @cO

SEATTLE, WASHINGTON 98101
T: 206.617.7029 F 866.233.5869
